SEABURY, J.
(dissenting). In my opinion this judgment should be affirmed. The testimony of the plaintiff being uncontradicted, and the jury having found a verdict in his favor, we must assume that his testimony is true. He testified, not only that he signaled the conductor, but that after, he did so the conductor—
“nodded to me his head, and after he did that I walked toward the rear door. * * * As I walked toward the rear door, and after I gave this signal as I have described, the car commenced to slow down the speed, and I stepped out to the platform.”
As the car was reducing its speed, and as it approached a street crossing, the plaintiff stepped upon the lower step, holding the hand rail with his left hand. The plaintiff testified: •
“At that moment the car was about 12 feet away from the corner of Brook avenue. It just commenced to creep along, when the car went all of a sudden, * * * and started full speed ahead, and then it threw me down.”
If this testimony is true, as we must assume, there can be no doubt that the defendant was guilty of negligence. I think that, in view of the fact that the plaintiff had signaled the conductor, and that as the plaintiff was walking toward the rear the conductor nodded his head, to him, and that the speed of the car was then reduced to a very low rate, and that the car was then approaching a street crossing, the question of contributory negligence was for the jury. The defendant called no witnesses, and the verdict of the jury should not be disturbed.
The facts of this case distinguish it from the case of Armstrong v. Metropolitan St. Ry. Co., 36 App. Div. 525, 55 N. Y. Supp. 498, upon which the appellant relies. An examination of the facts of the Armstrong Case shows that in that case the conductor was signaled to stop in the middle of the block. The syllabus of the case as reported is inaccurate, as it refers to the car as “approaching a street corner.” Of course, the car was approaching a street crossing as soon as it left the *588last street crossing; but the testimony in that case shows that the plaintiff “signaled the conductor to stop right in front of the entrance to the Astor House, which is about the middle of the block.”
• The judgment should be affirmed, with costs.